IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

RONTARIAN WRIGHT,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D17-1026

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed June 6, 2017.

Petition for Belated Appeal -- Original Jurisdiction

Rontarian Wright, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

WETHERELL, RAY, and MAKAR, JJ., CONCUR.